Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2017

The Court of Appeals hereby passes the following order:

A17A1521. NWICHE D. WILLIAMS v. BRENTWOOD COMMUNITY
    ASSOCIATION, INC.

      Nwiche D. Williams filed this direct appeal from the summary judgment entered
against her and in favor of Brentwood Community Association, Inc. Williams has
failed, however, to perfect jurisdiction.
      A notice of appeal must be filed within 30 days of the entry of the judgment
sought to be appealed. See OCGA § 5-6-38 (a). Here, the judgment was entered on
December 12, 2016. A nunc pro tunc entry was made on January 25, 2017, correcting
the amount of the judgment. Williams filed a notice of appeal on February 22, 2017.
             A nunc pro tunc entry does not extend the statutory period for
      filing a notice of appeal. The timely filing of a notice of appeal is
      essential to confer jurisdiction upon the appellate court. Because of
      appellant’s failure in the present case to file a notice of appeal within
      thirty days of the entry of the [summary] judgment or to make an
      application for an extension of time for filing such notice, the appeal is
      [DISMISSED].


Bowen v. Clayton County Hosp. Auth., 160 Ga. App. 809 (288 SE2d 232) (1982)
(dismissing direct appeal as untimely, because a nunc pro tunc entry correcting amount
of the judgment does not extend statutory period for filing a notice of appeal). See
generally Norman v. Ault, 287 Ga. 324, 331 (6) (695 SE2d 633) (2010) (explaining that
a nunc pro tunc entry is properly used for the purpose of “recording that which had
been decreed but not recorded or correctly recording that which had been decreed but
misrecorded”) (citations and punctuation omitted). Cf. In the Interest of H. L. W., 244
Ga. App. 498, 499-500 (535 SE2d 834) (2000).

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/01/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.

                                                                                          , Clerk.